Name: Commission Regulation (EEC) No 1323/87 of 12 may 1987 on the supply of milled long grain rice to the Republic of Cape Verde as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 125/20 Official Journal of the European Communities 14. 5 . 87 COMMISSION REGULATION (EEC) No 1323/87 of 12 May 1987 on the supply of milled long grain rice to the Republic of Cape Verde as food aid limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 13 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by Regulation (EEC) No 1449/86 (3), and in particular Article 25 thereof, Whereas, by its Decision of 15 April 1987 on the supply of food aid to the Republic of Cape Verde the Commis ­ sion allocated to this country 9 000 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas it is necessary to specify the time HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 May 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . O OJ No L 166, 25 . 6 . 1976, p. 1 . (3) OJ No L 133 , 21 . 5. 1986, p. 1 . (&lt;) OJ No L 192, 26 . 7 . 1980, p. 11 . 0 OJ No L 371 , 31 . 12. 1985, p. 1 . 14. 5 . 87 Official Journal of the European Communities No L 125/21 ANNEX 1 . Programme : 1987  Operation No 406/87 (') 2 . Recipient : Empresa Publica de Abastecimento (EMPA) Praia : CP 104 (tel . 24 93 05  telex : 54 EMPA CV) Mindelo : CP 148 , (tel . 23 69 27 81  telegram : EMPA  S. Vicente) 3 . Place or country of destination : Republic of Cape Verde 4. Product to be mobilized : wholly milled long-grain rice (non-parboiled) 5 . Total quantity : 3 750 tonnes (9 000 tonnes of cereals) 6 . Number of lots : two (1 : 2 500 tonnes ; 2 : 1 250 tonnes) 7 . Intervention agency responsible for conducting the procedure : Servicio Nacional de Productos Agrarios (SENPA), c/Beneficencia, 8 , Madrid 28004  Telex 23427 SENPA E 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  in new bags : jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high :  lot 1 : 'ACÃ Ã O N? 406/87 / ARROZ / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA Ã REPÃ BLICA DE CABO VERDE / PRAIA'  lot 2 : 'ACÃ Ã O N? 406/87 / ARROZ / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA Ã REPÃ BLICA DE CABO VERDE / MINDELO' 11 . Port of shipment : a Community port 1 2 . Delivery stage : cif 13 . Port of landing : Mindelo (1 250 tonnes); Praia (2 500 tonnes) 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 25 May 1987 16 . Shipment period : before 1 July 1987 17. Security : 15 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 2 . At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded. 3 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 4 . The successful tenderer shall send a copy of the shipping documents to the following address : 'Commission Delegation in Cape Verde, CP 122, Praia (tel.: 61 37 50, telex 6071 DELCE CV)'. (') The operation number is to be quoted in all correspondence .